Citation Nr: 0842585	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-27 992	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to April 14, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss from April 14, 2008.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that decision, inter alia, the 
RO continued an initial noncompensable (zero percent) rating 
for service-connected bilateral hearing loss and declined to 
reopen previously denied claims of service connection for 
hypertension and for a kidney disability.

By a July 2007 decision, the Board found that new and 
material evidence had been presented to reopen the claim of 
service connection for a kidney disability.  The Board 
reopened the claim and remanded it for additional 
development, along with the hearing loss and hypertension 
claims.  In that decision, the Board also denied a claim for 
a compensable schedular rating for erectile dysfunction, 
which claim is no longer before the Board.

In June 2008, the Appeals Management Center (AMC) granted 
service connection for chronic kidney disease.  Because this 
benefit was granted, a claim of service connection for a 
kidney disability is not before the Board.  By the June 2008 
decision, the AMC also awarded an increased rating to 
20 percent for bilateral hearing loss.  Because less than the 
maximum available benefit for a schedular rating was awarded 
for bilateral hearing loss, and because the effective date of 
the award was set as April 14, 2008, the appeal remains 
properly before the Board, as characterized by the two 
"staged rating" issues set forth on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 14, 2008, audiological evaluation 
reflected that the veteran's hearing loss was manifested by 
level II hearing impairment in the right ear and level IV 
hearing impairment in the left ear.

2.  From April 14, 2008, audiological evaluation has 
reflected that the veteran's bilateral hearing loss has been 
manifested by level IV hearing impairment in the right ear 
and level VIII hearing impairment in the left ear.

3.  By a July 2003 rating decision, the RO denied a claim of 
service connection for hypertension.  The veteran did not 
appeal the decision.

4.  Evidence received since the July 2003 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for hypertension and it raises a 
reasonable possibility of substantiating the underlying 
claim.


CONCLUSIONS OF LAW

1. Prior to April 14, 2008, the criteria for an initial 
compensable rating for service-connected bilateral hearing 
loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2008).

2.  From April 14, 2008, the criteria for a rating in excess 
of 20 percent for service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86 
Diagnostic Code 6100 (2008).

1.  A July 2003 rating decision, which denied the veteran's 
claim of service connection for hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for 
hypertension has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Ratings for Bilateral Hearing Loss

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for higher 
evaluations for bilateral hearing loss has been accomplished.  
Through an October 2002 notice letter, the veteran was 
notified of the information and evidence needed to 
substantiate the underlying claim of service connection for 
hearing loss.  By a July 2007 letter, the veteran was 
notified of the information and evidence to substantiate his 
appeal of the initial rating for bilateral hearing loss and 
he was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in June 2008, which followed the July 2007 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the October 2002 and July 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  The notice letters also 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand of the hearing loss issues 
for further notification of how to substantiate the claim is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
hearing loss issues on appeal.  The veteran's service medical 
and personnel records have been obtained and associated with 
the claims file, as have treatment records from the VA 
Medical Centers (VAMCs) in Richmond and Salem, Virginia.  
Records from multiple private treatment providers identified 
by the veteran have also been obtained.  Additionally, in 
February 2003 and April 2008, the veteran was provided VA 
examinations in connection with his claim, the reports of 
which are of record.  Furthermore, the veteran was afforded a 
hearing before the Board in March 2007, the transcript of 
which is also of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim for higher evaluations for 
bilateral hearing loss that need to be obtained.  Thus, VA 
has properly assisted the veteran in obtaining any relevant 
evidence as to this claim.

B. Analysis

In July 2003, the veteran was granted service connection for 
bilateral hearing loss.  A "staged "rating has been created 
for the evaluation of the disability.  From the effective 
date of the award of service connection (May 24, 2002) until 
April 14, 2008, the veteran's bilateral hearing loss was 
evaluated as noncompensably disabling.  From April 14, 2008, 
the disability has been evaluated as 20 percent disabling.  
The veteran and his representative primarily contend that at 
least a compensable rating is warranted prior to April 14, 
2008.  In October 2008, the veteran's representative stated 
that the veteran was pleased with the 20 percent rating that 
was awarded by the AMC after the July 2007 remand.  However, 
because that portion of the claim has not been withdrawn, the 
Board will consider whether a higher evaluation is 
nonetheless warranted from April 14, 2008.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.  As noted above, a stated 
rating has already been created in this case.

Hearing loss is evaluated under Diagnostic Code 6100 for 
hearing impairment.  The assigned evaluation for hearing loss 
is determined by mechanically applying the rating criteria to 
certified test results.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the applicable criteria, ratings 
for hearing loss are determined in accordance with the 
findings obtained on audiometric examinations.  Evaluations 
of hearing impairment range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  In light of the 
results from the April 2008 VA examination, § 4.86(b) is for 
application for the left ear.  The AMC appropriately 
considered that section when it issued a June 2008 
supplemental statement of the case.

A review of the medical evidence since the award of service 
connection reveals that the veteran underwent VA audiological 
examination in connection with the claim in February 2003.  
The examiner diagnosed the veteran with bilateral 
sensorineural hearing loss and noted that the veteran had the 
greatest difficulty hearing children's voices and 
conversational speech.  The examination results documented a 
puretone threshold average of 41.25 for the right ear and 
47.5 for the left ear.  The Maryland CNC speech recognition 
score was 88 percent for the right ear and 72 percent for the 
left ear.  Based on those results with the utilization of 
Table VI, the veteran had level II hearing impairment in the 
right ear and level IV hearing impairment in the left ear.  
Applying the results to Table VII, a noncompensable 
disability rating was warranted for bilateral hearing loss 
based on the February 2003 VA examination.  Therefore, the 
initially assigned zero percent rating was appropriate and a 
higher initial rating was not warranted during that time 
period of the claim.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

Subsequent to the February 2003 VA examination, the record 
reflects that the veteran obtained hearing aids from the 
Richmond VAMC.  The veteran was seen in the audiology clinic 
for an evaluation in May 2004.  The audiologist noted that 
the veteran's hearing acuity had decreased slightly since the 
February 2003 examination.  Audiometry tests were not 
transcribed, but speech discrimination scores were listed as 
92 percent for the right ear and 88 percent for the left ear.  
Even assuming that the listed percentages are Maryland CNC 
speech recognition scores, the May 2004 scores were actually 
higher than the scores in February 2003.  Considering the 
higher speech discrimination scores and the audiologist's 
characterization of any additional hearing loss only as 
"slight," a compensable rating was also not warranted 
during that time period of the claim.

Pursuant to the Board's July 2007 remand, the veteran 
underwent further VA audiological examination on April 14, 
2008.  The examiner diagnosed the veteran with bilateral 
sensorineural hearing loss and noted that the veteran still 
had the greatest difficulty hearing children's voices and 
conversational speech.  At that time, the puretone threshold 
average was 50 for the right ear and 65 for the left ear.  
The Maryland CNC speech recognition score was 76 percent for 
the right ear and 56 percent for the left ear.  Based on 
those results with the utilization of Table VI, the veteran 
had level IV hearing impairment in the right ear and level 
VII hearing impairment in the left ear.  Because the puretone 
threshold was 30 decibels at 1000 Hertz and 75 decibels at 
2000 Hertz for the left ear, 38 C.F.R. § 4.86(b) was for 
application for the exceptional pattern of hearing impairment 
in the left ear.  Utilizing Table VI resulted in a higher 
numeral, and when elevating the numeral to the next highest 
numeral, the veteran had level VIII hearing impairment in the 
left ear.  Applying the results to Table VII, a 20 percent 
disability rating was warranted based on the April 2008 VA 
examination.

(The April 2008 VA examiner recommended that the veteran 
undergo an ear, nose, and throat evaluation because of the 
asymmetry of his hearing impairment.  However, the examiner 
noted further that such an evaluation would not change the 
results of the veteran's audiologic examination.  Thus, a 
remand for another examination is not necessary.)

In consideration of the objective audiometric examination 
results that have been associated with the record since the 
effective date of the award of service connection, the 
veteran experienced no more than noncompensably disabling 
bilateral hearing loss prior to April 14, 2008.  From April 
14, 2008, his bilateral hearing loss has been no more than 20 
percent disabling.  These rating have already been correctly 
assigned via the established staged rating; higher initial 
ratings are not warranted for any period of the claim 
process.

Although the veteran's representative maintains that the 
level of hearing impairment evidenced by the April 2008 
examination report could have been present prior to the date 
of the examination, there is no objective evidence to support 
the assertion.  Hearing impairment at the disability level of 
20 percent was first documented on April 14, 2008.  To select 
a date to assign such a rating prior to April 14, 2008, would 
be to replace the mechanical nature of the rating criteria 
for hearing impairment based on certified test results with 
conjecture and speculation.  Such is not the nature of the 
rating schedule.  Consequently, a 20 percent rating for 
bilateral hearing loss is not warranted prior to April 14, 
2008.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's bilateral hearing 
loss has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for higher evaluations for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for higher evaluations, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

II. Petition to Reopen a Previously Denied Claim

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as hypertension, may be presumed to 
have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The veteran asserts that he has hypertension that is related 
to his active military service or that was diagnosed soon 
after service.  Alternatively, the veteran asserts that he 
has hypertension that was caused or made chronically worse by 
his service-connected disabilities, particularly diabetes 
mellitus and chronic kidney disease.

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

The veteran originally filed a claim of service connection 
for hypertension in May 2002.  In July 2003, the claim was 
denied by a RO rating decision.  The veteran was notified of 
the decision by a letter dated in August 2003.  He did not 
appeal the decision.  Thus, the July 2003 decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the July 2003 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the July 2003 decision 
included:  the veteran's service medical records; treatment 
records and examination reports from the Richmond VAMC, dated 
from May 2002 to March 2003; treatment records from 
Brookfield Family Medical Center, dated from July 1978 to 
July 1984; treatment records from Lynchburg General Hospital, 
dated from October 1997 to December 1998; treatment records 
from E.G.W., M.D., dated from January 1998 to February 2002; 
treatment records from W.E.A., M.D., dated from December 1998 
to May 2002; and statements from the veteran.

In the July 2003 decision, the RO acknowledged that the 
veteran had hypertension.  However, the RO found that the 
veteran did not have hypertension in service and hypertension 
was not shown to have been compensably disabling within a 
year of separation from active duty.  Additionally, the RO 
found that the evidence did not show that the veteran's 
hypertension was caused by his active military service.  
Consequently, the claim could be reopened with the submission 
of new and material evidence that pertains to the nexus 
element of the service connection claim; that is, medical 
evidence indicating that the veteran has hypertension that is 
attributable to his active military service.  The claim could 
also be reopened with medical evidence indicating that the 
veteran has hypertension that was caused or made worse by 
service-connected disability.

The new evidence that has been added to the record since the 
July 2003 RO decision includes:  service personnel records; 
treatment records and examination reports from the Richmond 
and Salem VAMCs, dated from February 2002 to May 2008; and 
hearing testimony and statements from the veteran and his 
representative.

A review of the new evidence reveals that the veteran has 
received regular treatment at the Richmond VAMC for 
hypertension, diabetes mellitus, and chronic kidney disease.  
It has been shown that the veteran was diagnosed with 
hypertension by at least 1978.  The hypertension diagnosis 
preceded the diagnoses of diabetes mellitus and chronic 
kidney disease.  Nevertheless, VA treatment records suggest 
that the three diseases may be interrelated.  Significantly, 
in April 2008, a VA examiner concluded that the veteran's 
chronic kidney disease was most likely aggravated by diabetes 
mellitus despite chronic kidney disease having an earlier 
onset than the veteran's diabetes mellitus.  The examiner 
also noted that diabetes is a risk factor for hypertension 
and may act to enhance atherosclerosis.  The examiner did not 
offer a similar opinion for hypertension as the examination 
was scheduled primarily to address the veteran's kidney 
disability.  The same VA examiner noted that diabetes is a 
risk factor for hypertension in a September 2005 examination 
report.  Thus, although the veteran's case was not 
specifically addressed, the examination reports indicate that 
diabetes mellitus may generally cause or aggravate 
hypertension.

The Board finds that the new VA treatment records, as well as 
the pertinent VA examination reports, constitute new and 
material evidence in connection with the veteran's claim of 
service connection for hypertension.  The evidence is new 
because it was not previously before VA decision makers.  It 
is also material because it is supporting evidence of the 
nexus element of a secondary service connection claim.  The 
theory of secondary service connection was not considered by 
the RO in the adjudication of the claim in July 2003.  The 
evidence is not dispositive as to the relationship between 
the veteran's hypertension and his diabetes mellitus and 
chronic kidney disease.  However, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for hypertension 
is reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the veteran's underlying claim in the remand section 
following the decision.


ORDER

Prior to April 14, 2008, an initial compensable evaluation 
for bilateral hearing loss is denied.

From April 14, 2008, an evaluation in excess of 20 percent 
for bilateral hearing loss is denied.

The veteran's claim of service connection for hypertension is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

The Board finds that further development is necessary 
regarding the reopened claim of service connection for 
hypertension.  The veteran was afforded a VA examination in 
February 2003 to address the nature of his hypertension, but 
the question of secondary service connection was not 
addressed.  VA treatment records and examination reports 
indicate that the veteran's hypertension may have been caused 
or made chronically worse by his service-connected diabetes 
mellitus or chronic kidney disease.  Thus, the Board finds 
that an examination is warranted in order to answer the 
question.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

The veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for hypertension, including on 
a secondary basis.  This is so in light of the reopening of 
the claim.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman, 19 Vet. App. at 473.

It appears that the veteran continues to receive regular 
treatment for hypertension at the Richmond VAMC.  Updated 
treatment records should be obtained on remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for hypertension.  
Notice regarding secondary service 
connection should be included.  The 
letter should also contain notice of the 
manner in which both disability ratings 
and effective dates are assigned for 
awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran should be given opportunity 
to respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the veteran's more recent 
treatment records (since May 2008) from 
the Richmond VAMC and associate the 
records with the claims folder.

3.  Schedule the veteran for a VA 
examination in connection with the claim 
of service connection for hypertension.  
(Advise the veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2008).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.

The examiner should provide an opinion, 
based on a thorough review of the 
evidence of record, as to the medical 
probabilities that the veteran has 
hypertension that was caused or made 
chronically worse by his service-
connected diabetes mellitus or chronic 
kidney disease.  The examiner must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

4. After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hypertension, including on 
the basis of secondary service 
connection.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


